United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3018
                                   ___________

Ronald H. Brewster,                      *
                                         *
             Appellant,                  *   Appeal from the United States
                                         *   District Court for the
      v.                                 *   Eastern District of Arkansas.
                                         *
Marvin D. Morrison,                      *   [UNPUBLISHED]
                                         *
             Appellee.                   *

                                   ___________

                          Submitted: November 23, 2001
                              Filed: November 29, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Ronald H. Brewster appeals from the district court’s1 dismissal
of his 28 U.S.C. § 2241 petition, in which he argued that his 168-month sentence for
conspiring to distribute cocaine base is invalid under Apprendi v. New Jersey, 530
U.S. 466 (2000). Having conducted careful de novo review, see United States v.


      1
        The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendation
of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern
District of Arkansas.
Lurie, 207 F.3d 1075, 1076 (8th Cir. 2000), we agree with the district court that
habeas relief was not warranted: not only did Brewster fail to show that a motion
under 28 U.S.C. § 2255 was inadequate or ineffective to test the legality of his
detention, but his arguments are foreclosed under United States v. Moss, 252 F.3d
993, 1001 (8th Cir. 2001), and United States v. Aguayo-Delgado, 220 F.3d 926, 933
(8th Cir.), cert. denied, 531 U.S. 1026 (2000).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-